DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 1-4, 6, 8-11, 13, and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

I. OBJECTIONS TO THE CLAIMS
Claims 6 and 12 are objected to because of the following informalities:  
in claim 6, line 1, “… The system of claim 5 …” should be replaced with -… The system of claim 1 …-;
in claim 13, line 1, “… The system of claim 12 …” should be replaced with -… The system of claim 8 …-;
Appropriate correction is required.

II. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 8-11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Asaad (US Pub.: 2016/0011996) in view of Jung et al. (US Patent 7,886,097), Rodiger et al. (US Patent 4,991,084) and Au et al. (US Patent 6,445,635).

As per claim 1, Asaad teaches/suggests a method, by a processor, for serializing memory bus transactions, comprising: implementing a distributed bus arbiter that orders one or more memory bus transactions originating from a plurality of master bus components to a plurality of shared remote slaves over shared serial channels attached to differing interconnect instances (e.g. wherein at least some of the one or more memory bus transactions that are ordered comprise multiple requests from the plurality of master bus components delivered to the plurality of shared remote slaves) (Fig. 3-4-3; Fig. 3-5-1; Fig. 3-5-3; [0455]-[0458]; [0467]; [0484]; and [0697]); and using one or more bit-masks to express inter-channel ordering constraints of the one or more memory bus transactions, wherein the one or more bit-masks are encoded to a length equal to a number of one or more input channels of the shared serial channels connected to the distributed bus arbiter such that each bit of the one or more bit-masks corresponds to a respective channel of the input channels (e.g. associated with channel of the Master that is to be selected via bits of a priority vector), and selection when ordering the one or more memory bus transactions (Fig. 3-4-3; Fig. 3-5-1; Fig. 3-5-3; [0455]-[0467]; [0484]-[0487]; and [0697]); and selecting one of the one or more input channels (e.g. associated with channel of the Master that is to be selected for transaction) and transmitting each of the memory bus transactions over the shared serial channels in one clock cycle (e.g. associated with carrying out the transactions during one corresponding cycle of the clocked architecture) (Fig. 3-4-3; Fig. 3-5-1; Fig. 3-5-3; [0455]-[0467]; [0484]-[0487]; and [0697])
Asaad does not teach the method comprising: 
delivered concurrently to a single one of the slaves; and
wherein a value of each bit indicates whether the respective input channel to which each bit corresponds is available for carrying out bus transaction.
Jung teaches/suggests a method comprising delivered concurrently to a single one of the slaves (e.g. associated with simultaneously transmit/sent a plurality of operation instruction signals to one slave) (col. 1, ll. 36-45; col. 3, ll. 15-39; col. 7, ll. 13-19; and col. 8, l. 64 to col. 10, l. 56).
Rodiger teaches/suggests a method comprising: wherein each interface of the respective input channel (e.g. associated with interface for inputting into FIFO 31-34 in Fig. 1) to which each interface corresponds is used for bus transactions (Fig. 1; and col. 1, l. 54 to col. 2, l. 57).
Au teaches/suggests a method comprising: wherein a value of bit indicates whether a channel to which the bit corresponds is available for carrying out bus transactions (e.g. associated with bit for Almost Empty Flag status) (col. 6, ll. 8-45; and col. 9, ll. 18-22).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Jung’s simultaneous transmitting of signals to one slave, Rodiger’s high bandwidth switching, and Au’s Almost Empty Flag bit into Asaad’s method for the benefit of maximizing data processing speed (Jung, col. 10, ll. 40-50), simultaneously coupling between source/input and destination/output (Rodiger, col. 1, ll. 35-40 and col. 2, ll. 30-36), and generating flag status at high speed without using an adder to prevent underflow (Au, col. 6, ll. 36-45) to obtain the invention as specified in claim 1.

 As per claim 2, Asaad, Jung, Rodiger and Au teach/suggest all the claimed features of claim 1 above, where Asaad and Jung further teach/suggest the method further including: receiving, by the distributed bus arbiter, the one or more memory bus transactions from one or more of plurality of master bus components and serializing the one or more memory bus transactions over the shared serial channels in a required order; or receiving, by the distributed bus arbiter, serialized memory bus transactions from incoming networks (Asaad, Fig. 3-4-3; Fig. 3-5-1; Fig. 3-5-3; [0455]-[0458]; [0463]-[0467]; [0484]-[0487]; and Jung, col. 1, ll. 36-45; col. 3, ll. 15-39; col. 7, ll. 13-19; col. 8, l. 64 to col. 10, l. 56). 
 
As per claim 3, Asaad, Jung, Rodiger and Au teach/suggest all the claimed features of claim 1 above, where Asaad and Jung further teach/suggest the method further including filtering an input mask of one or more existing arbiter components for ensuring the required serialization of memory bus transactions (Asaad, Fig. 3-4-3; Fig. 3-5-1; Fig. 3-5-3; [0455]-[0458]; [0463]; [0467]; [0484]-[0487]; and Jung, col. 1, ll. 36-45; col. 3, ll. 15-39; col. 7, ll. 13-19; col. 8, l. 64 to col. 10, l. 56). 
 
As per claim 4, Asaad, Jung, Rodiger and Au teach/suggest all the claimed features of claim 1 above, where Asaad and Jung further teach/suggest the method further including using one or more channel constraints to express ordering dependencies among each protocol unit, associated with the memory bus transactions, produced by the one or more input channels of the distributed bus arbiter (Asaad, Fig. 3-4-3; Fig. 3-5-1; Fig. 3-5-3; [0455]-[0458]; [0463]; [0467]-[0473]; [0484]-[0487]; and Jung, col. 1, ll. 36-45; col. 3, ll. 15-39; col. 7, ll. 13-19; col. 8, l. 64 to col. 10, l. 56). 
 
As per claim 6, Asaad, Jung, Rodiger and Au teach/suggest all the claimed features of claim 1 above, where Asaad, Jung, Rodiger and Au further teach/suggest the method further including using a first-in-first-out (FIFO) queue to hold the one or more bit-masks in a required order and to select a current input vector filtering policy (Asaad, Fig. 3-4-3; Fig. 3-5-1; Fig. 3-5-3; [0455]-[0458]; [0463]; [0467]-[0473]; [0484]-[0487]; Jung, col. 1, ll. 36-45; col. 3, ll. 15-39; col. 7, ll. 13-19; col. 8, l. 64 to col. 10, l. 56; Rodiger, Fig. 1; col. 1, l. 54 to col. 2, l. 57; and Au, col. 6, ll. 8-45; col. 9, ll. 18-22), wherein it would have been obvious to one of ordinary skilled in the art to implement the above claimed features of holding the bits using FIFO queue/buffer.

As per claim 8, claim 8 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, where Asaad, Jung, Rodiger and Au further teach/suggest the system comprising one or more computers with executable instructions that when executed cause the system to operating accordingly (Asaad, Fig. 3-4-3; Fig. 3-5-1; Fig. 3-5-3; [0455]-[0458]; [0463]; [0467]; [0484]-[0487]; [2238]-[2342]; Jung, col. 1, ll. 36-45; col. 3, ll. 15-39; col. 7, ll. 13-19; col. 8, l. 64 to col. 10, l. 56; Rodiger, Fig. 1; col. 1, l. 54 to col. 2, l. 57; and Au, col. 6, ll. 8-45; col. 9, ll. 18-22)

As per claims 9-11 and 13, claims 9-11 and 13 are rejected in accordance to the same rational and reasoning as the above rejection of claims 2-4 and 6.

As per claims 15-19, claims 15-19 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-4, 11 and 13.



III. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        April 27, 2022